J-A24003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MARC THOMAS MEASNIKOFF                  :
                                         :
                    Appellant            :   No. 1405 WDA 2019

        Appeal from the Judgment of Sentence Entered April 22, 2019
   In the Court of Common Pleas of Clearfield County Criminal Division at
                      No(s): CP-17-CR-0000846-2018


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED OCTOBER 07, 2020

      Appellant, Marc Thomas Measnikoff, appeals from the aggregate

judgment of sentence of 20 to 41 years’ incarceration, imposed after he pled

guilty to one count of corruption of minors, 730 counts of sexual intercourse

with animals, and 730 counts of cruelty to animals.          Appellant solely

challenges the discretionary aspects of his sentence. We affirm.

      The trial court set forth the following summary of the facts and

procedural history of this case:

             The case at bar involves sexual intercourse with horses,
      goats, and dogs by … [Appellant,] and the exposing of a minor
      child (sixteen years old) to these deviate sex acts. No trial was
      held, but [Appellant entered] a guilty plea and accepted all facts
      in the affidavit of probable cause[,] as set forth below.
      [Appellant], Terry Wallace (“Wallace”), and Matthew Brubaker
      (“Brubaker”) all owned a plot of land in Munson, Pennsylvania.
      [Appellant] and Brubaker shared a camper on one side of the
      property and Wallace and his child lived in a camper on the other
      side of the property. [Appellant] owned nine horses, seven of
J-A24003-20


     which were female, [and] two of which were male. Wallace owned
     one horse. Brubaker owned five horses, four of which were
     female[,] and one of which was male. There were also goats, at
     least one cow, and dogs on the property. [Appellant] had sexual
     intercourse with dogs, goats, a cow, and each of the female horses
     once a day for four [to] five years. [Appellant] had sexual
     intercourse with animals daily. [Appellant] would often videotape
     these sexual encounters.

            This case came to the attention of police after an interview
     with Wallace’s child, who reported that for the past four [to] five
     years[,] he ha[d] been exposed to all three men having sexual
     intercourse with animals on a daily basis. The child stated that he
     first discovered this conduct when he found a video of his father,
     Wallace, having sexual intercourse with a goat on the[ir] shared
     i[P]ad. The child reported that Wallace would receive a message
     from [Appellant] and/or Brubaker and go to their camper. The
     child would then be expected to locate a particular horse, walk it
     into a V shaped chute, and wait on the other side of the wall until
     whoever was abusing the horse finished having sexual intercourse
     with it. The child also noted that the living conditions were
     deplorable, as he had to regularly collect rain water to take a
     shower, had a limited supply of canned food, no electricity, and
     no bathrooms were located on the property.

            On January 2[5], 2019, [Appellant] entered an open plea of
     guilt, providing the sentencing court full discretion in determining
     sentencing, to one count of corruption of minors (misdemeanor of
     the first degree), … [730] counts of sexual intercourse with
     animals (misdemeanor of the second degree), and [730] counts
     of cruelty to animals (summary offense). At the … sentencing
     hearing, it was determined that [Appellant] had a prior record
     score of zero. The standard range for corruption of minors [was]
     restorative sanctions [to] three months[’ incarceration]. This
     court sentenced [Appellant] in the aggravated range to six
     months[’ to] two years[’ incarceration] for corruption of minors.
     The standard range for sexual intercourse with animals [was]
     restorative sanctions. This court sentenced [Appellant] in the
     aggravated range to three … [to] six months[’ imprisonment] on
     the first [78] counts of sexual intercourse with … animal[s,] to be
     served consecutively. Cruelty to animals is a summary offense.
     [Appellant] was sentenced to two years[’] probation for cruelty to
     animals[,] to be served concurrent to the above[-]mentioned
     sentence. Additionally, this court determined [Appellant] shall
     have no unsupervised contact with anyone under the age of

                                    -2-
J-A24003-20


       eighteen years old, and shall not consume alcohol.[1] In making
       its determination, the court noted … the severity of the acts, the
       number of acts committed by [Appellant], the fact that [Appellant]
       videoed the acts, and the harm that resulted [to] the child from
       viewing these videos at all, but especially at such a young age.

            On August 20, 2019, [Appellant’s] post[-]sentence motions
       were heard. The court ultimately denied [Appellant’s] post[-]
       sentence motion[.]

Trial Court Opinion (TCO), 9/30/19, at 1-3 (unnecessary capitalization

omitted).

       Appellant filed a timely notice of appeal, and he also filed a timely

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. 2 The

court filed its Rule 1925(a) opinion on August 19, 2019. Herein, Appellant

states one issue for our review: “Whether the [sentencing c]ourt abused its

discretion when sentencing [Appellant] to an aggregate sentence of [20 to 41]

years[’ incarceration]?” Appellant’s Brief at 7.

       Appellant’s issue implicates the discretionary aspects of his sentence.



____________________________________________


1 Wallace and Brubaker also pled guilty to the same offenses as Appellant, and
were both sentenced to identical, aggregate terms of 20 to 41 years’
incarceration. Wallace’s appeal is docketed at 904 WDA 2019, and Brubaker’s
appeal is docketed at 1287 WDA 2019.

2 The trial court observes that while Appellant timely filed his Rule 1925(b)
statement, he did not serve it on the court until December 16, 2019. However,
we need not remand, as the court addressed the issue presented in Appellant’s
untimely-served Rule 1925(b) statement in its opinion. See Commonwealth
v. Burton, 973 A.2d 428, 433 (Pa. Super. 2009) (holding that where an
appellant files an untimely Rule 1925(b) statement, “this Court may decide
the appeal on the merits if the trial court had adequate opportunity to prepare
an opinion addressing the issues being raised on appeal”).


                                           -3-
J-A24003-20


     Challenges to the discretionary aspects of sentencing do not
     entitle an appellant to review as of right. Commonwealth v.
     Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
     challenging the discretionary aspects of his sentence must invoke
     this Court’s jurisdiction by satisfying a four-part test:

        We conduct a four-part analysis to determine: (1) whether
        [the] appellant has filed a timely notice of appeal, see
        Pa.R.A.P. 902 and 903; (2) whether the issue was properly
        preserved at sentencing or in a motion to reconsider and
        modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
        appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
        (4) whether there is a substantial question that the sentence
        appealed from is not appropriate under the Sentencing
        Code, 42 Pa.C.S.[] § 9781(b).

     Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
     appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
     the discretionary aspects of a sentence are generally waived if
     they are not raised at the sentencing hearing or in a motion to
     modify the sentence imposed. Commonwealth v. Mann, 820
     A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
     A.2d 599 (2003).

     The determination of what constitutes a substantial question must
     be evaluated on a case-by-case basis. Commonwealth v. Paul,
     925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
     exists “only when the appellant advances a colorable argument
     that the sentencing judge’s actions were either: (1) inconsistent
     with a specific provision of the Sentencing Code; or (2) contrary
     to the fundamental norms which underlie the sentencing process.”
     Sierra, supra at 912–13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

     In this case, Appellant preserved his sentencing claim in his post-

sentence motion, he filed a timely appeal, and he has included a Rule 2119(f)

statement in his appellate brief. Therein, he contends that “his sentence is

not appropriate under the Sentencing Code because the lower court sentenced



                                    -4-
J-A24003-20



him in the aggravated range based on the number and nature of the offenses,

and made multiple sentences consecutive to each other.” Appellant’s Brief at

13. Appellant avers that the court’s considering the number of offenses he

committed was improper, “as the nature of the offense is a major factor

considered in structuring the guidelines[,]” and “the number of the offenses

punishes itself.” Id. at 14. He stresses that this Court “has determined that

a claim of an excessive sentence based on impermissible factors raises a

substantial question for consideration.”       Id. (citing Commonwealth v.

McNabb, 819 A.2d 54, 56 (Pa. Super. 2003)).

      We conclude that Appellant’s argument constitutes a substantial

question warranting our review.       Nevertheless, no relief is due.      We are

mindful that:

      Sentencing is a matter vested in the sound discretion of
      the sentencing judge, and a sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law, exercised
      its judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      Here, Appellant contends that the court focused only on the nature and

number of his offenses, which are factors already “built into the guidelines.”

Appellant’s Brief at 19. He insists that the court did not take into account his

rehabilitative needs or the protection of the public. Appellant further asserts

that, while he pled guilty to corruption of minors graded as a misdemeanor,


                                       -5-
J-A24003-20



the court’s decision to consider the multitude of crimes he committed indicates

that it improperly sentenced him as if he had pled guilty to felony corruption

of minors, which requires a course of conduct. See 18 Pa.C.S. § 6301(a)(1)(ii)

(“Whoever, being of the age of 18 years and upwards, by any course of

conduct in violation of Chapter 31 (relating to sexual offenses) corrupts or

tends to corrupt the morals of any minor less than 18 years of age, or who

aids, abets, entices or encourages any such minor in the commission of an

offense under Chapter 31 commits a felony of the third degree.”). According

to Appellant, the court “violate[d] the spirit of the plea agreement” and

imposed a clearly unreasonable sentence. Appellant’s Brief at 20.

      Appellant’s arguments do not convince us that the sentencing court

abused its discretion. In explaining the basis for imposing aggravated-range

terms of incarceration, the court stated:

      There was minimal testimony provided to persuade this [c]ourt
      that [Appellant] would be able to rehabilitate himself. [Appellant]
      submitted to the [c]ourt one statement apologizing for his actions
      and seeking counseling. This [c]ourt did not find that [Appellant]
      exhibited remorse for his actions, and the fact that [Appellant] not
      only sexually abused animals, but subjected a child to these acts,
      established to this [c]ourt that [Appellant] would need a
      significant amount of time incarcerated in order to be
      rehabilitated. … [Appellant] has been engaging in this deviate
      conduct for many years. He went through the process of finding
      like-minded individuals supportive of his choices. [Appellant]
      created specifically crafted stables/chutes to facilitate his actions.
      This [c]ourt determined that a long incarceration will allow
      [Appellant] adequate time to work on his mental health through
      treatment and time to refrain from said acts so that he may
      become a healthy, law abiding, and productive member of society.
      This [c]ourt determined that it will take a significant amount of
      time to undo the harm that has been done within [Appellant’s]

                                      -6-
J-A24003-20


     own mind. Based on these factors, and the lack of any persuasive
     mitigating argument provided by defense counsel, this [c]ourt did
     not abuse its discretion.

                                     ***

           The nature and severity of these crimes shocked the
     conscience of this [c]ourt. For four [to] five years, [Appellant]
     regularly had sexual intercourse with goats, a cow, dogs and
     horses. He filmed video[s] of these acts. He recruited a child’s
     involvement in helping facilitate the sexual encounters with the
     animals. For years[,] this behavior continued until the child
     reported it to the police. This [c]ourt determined that the
     aggravated sentences were appropriate to protect the public and
     did not abuse its discretion.

                                        ***

           There were aggravating circumstances, and the sentence
     necessarily addressed them. It is impermissible for a court to
     consider factors already included within the sentencing guidelines
     as the sole reason for increasing or decreasing a sentence to the
     aggravated or mitigated range. Commonwealth v. Simpson,
     829 A.2d 334[, 339] ([Pa. Super.] 2003), citing Commonwealth
     v. Bartlow, 512 A.2d 34 ([Pa. Super.] 1986). However, the
     [c]ourt is permitted to use factors already included in the
     guidelines if they are used to supplement other extraneous
     sentencing information. Simpson, 829 A.2d at 3[39], citing
     Commonwealth v. Mills, 496 A.2d 752, 754 ([Pa. Super.]
     1[9]85). Here, [Appellant] was [convicted of] [c]orruption of a
     [m]inor, but that did not include course of conduct, which would
     have made this a felony. Therefore, this [c]ourt was proper in
     considering the child’s involvement with the sexual acts
     committed with the animals, as that is not included in either the
     sentencing guidelines for the [c]orruption of [m]inors
     [conviction,] or [the s]exual [i]ntercourse with an [a]nimal
     charge[;] therefore, this [c]ourt did not use factors already
     included. Additionally, this [c]ourt did not abuse its discretion by
     considering the nature and severity and sheer amount of times
     this conduct occurred in its sentencing decision for the [s]exual
     [i]ntercourse with an [a]nimal charge. Even if the nature and
     severity were included, the fact that a child was subjected to this
     conduct is not included. Therefore, this [c]ourt has not abused its
     discretion.

                                    -7-
J-A24003-20



TCO at 5-6.

      We agree with the sentencing court.           Clearly, the court had the

discretion to consider the nature and circumstances of Appellant’s offenses in

fashioning his term of incarceration.   See Commonwealth v. Walls, 926

A.2d 957, 966-67 (Pa. 2007) (concluding “that the sentencing court properly

considered the nature and circumstances of the offense, … recognizing … the

nature of the assaults, and the circumstances in which they occurred”). The

court found that aggravated sentences were warranted due to Appellant’s

engaging in this criminal conduct on a daily basis for years, subjecting a child

to his crimes, finding other adult men to commit the offenses with him, and

only ceasing his criminal abuse of animals after the child contacted the police.

Moreover, the record does not support Appellant’s claim that the court

sentenced him as if he had pled guilty to felony corruption of minors. Instead,

the court took into account that Appellant had repeatedly exposed a minor

child to his abhorrent offenses for years on end.       The court balanced its

decision to impose aggravated-range sentences for Appellant’s convictions for

sexual intercourse with animals by only sentencing him on only 78 of the 730

counts. As Appellant acknowledges, his “sentence clearly could have been

much worse….” Appellant’s Brief at 14. Given the rationale expressed by the

court for fashioning Appellant’s aggregate term of 20 to 41 years’

incarceration, we discern no abuse of discretion.

      Judgment of sentence affirmed.




                                     -8-
J-A24003-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                          -9-